DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This non-final Office action is in response to the application filed 9/4/20 and the amendment filed 10/22/20 which canceled claims 1-20 and added new claims 21-48.  Claims 21-48 are pending.

Claim Objections
It is noted that currently claim 33 depends on 29, but the pattern in the other sets of claims indicates that perhaps it was intended that 33 depend on 28.  Applicant should consider amending the dependency but this is not required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 34, 35, and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 34 recites the limitation "the RMW pipeline" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.

Claims 35 and 42 recite the limitation "the plurality of graphics processing cores" in lines 3-5.  There is insufficient antecedent basis for this limitation in the claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., 

Claims 21-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,241,921.  Although the claims at issue are not identical, they are not patentably distinct from each other because the differences are not material to patentability.  Essentially all that is required to arrive at the instant claims is minor rewording and/or removal of limitations from the patented claims.
For example, patented claim 7 mentions receiving cache access requests in a RMW pipeline from a requestor, while instant claim 42 mentions receiving cache access requests from graphics processing cores, with no mention of the pipeline.  Patented claim 7 mentions processor cores and it is understood that the claimed requestor could be a graphics processing core.
The remaining limitations in patented claim 7 and instant claim 42 are analogous, except patented claim 7 contains a computer readable memory 

Claims 21-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,769,072.  Although the claims at issue are not identical, they are not patentably distinct from each other because the differences are not material to patentability.  Essentially all that is required to arrive at the instant claims is minor rewording and/or removal of limitations from the patented claims.
For example, patented claim 11 mentions receiving cache access requests in a RMW pipeline from a requestor, while instant claim 35 mentions receiving cache access requests in a graphics pipeline from graphics processing cores.
It is obvious to remove limitations from patented claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-25, 28-32, 35-39, and 42-46 are rejected under 35 U.S.C. 103 as being unpatentable over HAN (U.S. Patent Application Publication 2017/0255520 to Han et al.) in view of PERONE (U.S. Patent Application Publication 2019/0130300 to Perone et al.).

Regarding claims 21, 28, 35, and 42, HAN describes the claimed cache processing at 0094.  Specifically, HAN teaches that his “cache memory 110 may inactive[ate] some of the plurality of sets to decrease power consumption.”  This is shown in Figs. 7 and 8, for example.  Inactivating (deactivating, turning off, making inaccessible or invalid, etc.) a given set allows power to that set to be turned off or reduced and therefore overall power consumption is reduced.
It can be said that cache accesses to a set that has been inactivated are terminated since those cache accesses cannot be satisfied by the cache.  They are sent to the system memory instead.

PERONE shows a system in Fig. 3 that includes a GPU with a plurality of graphics processing cores 308 and a cache 310.  He teaches at 0036 that cache 310 could be an instruction cache as claimed.
It would have been obvious to one of ordinary skill in the art to use plural graphics processing cores in the GPU of HAN for the benefit of achieving parallel processing of graphics commands since it was known to do so as shown by PERONE.

Regarding claims 22, 29, 36, and 43, HAN shows cache state tags in Fig. 2, for example, and his device is clearly able to retrieve them and determine their value.

Regarding claims 23, 30, 37, and 44, HAN’s device is able to inactivate a cache set to place it in a cold/inactive/invalid state as claimed as discussed above, and his device is inherently able to determine whether a cache set is in such a state.



Regarding claims 25, 32, 39, and 46, HAN’s device returns the data to the requestor as claimed as shown in his figures (especially Fig. 3, step S140)  and described in his disclosure.

Allowable Subject Matter
Claims 26, 27, 33, 34, 40, 41, 47, and 48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Note
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have 

Conclusion
	Any inquiry concerning this Office action should be directed to the Examiner by phone at (571) 272-4214.
	Any response to this Office action should be labeled appropriately (including serial number, Art Unit 2132, and type of response) and mailed to Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450, hand-carried or delivered to the Customer Service Window at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314, faxed to (571) 273-8300, or filed electronically using EFS-Web.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.  If you would like assistance from a USPTO Customer Service Representative or access to 


/Kevin Verbrugge/

Kevin Verbrugge
Primary Examiner
Art Unit 2132